Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 5 August 1804
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best & dearest friend
Washington August 5th. 1804

Your kind favour of the 23d arrived in due time and afforded me sincere pleasure as it contained the pleasing intelligence of the health of yourself & friends and I unite with you in prayers for its long continuance—
Our dear children I hope & trust are recovering from the effects of the Season although we have had little or no hot weather it has been unusually sickly & the Summer complaint has proved very fatal. George has entirely recover’d & John is much better though there appears to be two more teeth in a state of forwardness which still occasion a degree of irritability that prevents him from gaining either health flesh or strength—
The Alert has been here & sailed again but I have not yet got the things owing to the Captains having left them at Alexandria I believe they are safe but begin to be a little anxious about them as it is more than a week since the Alert arrived here I intended to have sent my Hangle & Table home but the Vessel was so full Captain Smith could not take them—
Mr. I. T. Mason has resigned his place of Attorney general of the District. He is coming into Congress in the room of Mr. Heister who died here last Winter—
I do not doubt Otis’s having acquitted himself with applause on such a subject one would think it was impossible to fail Governeur Morris falls very far short of what I expected I wonder you were not there whatever a mans faults may have been we should not carry resentment beyond the Grave remember my beloved friend that as we forgive so shall we be forgiven & the opinion of the World must be favorable when we act up to the true principles of our religion—
Adieu my best friend you must have understood my last letter I therefore need not repeat my cautions present my best respects to all I fear your Mother is offended indeed it was not my intention to offend and I hope you will try to make my appology and ever believe me your most sincere and affectionate Wife

L. C. AdamsI will thank you to send me some money
It is here said Col. B. is expected in Baltimore to fight General S. for some insult offer’d last Winter